Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 – 4 and 9 – 11 are objected to because of the following informalities:  
In claim 3, line 4, “the rectangular long sides” lacks antecedent basis. In line 6, “the rectangular short sides” lacks antecedent basis.
In claim 4, “the edges” lacks antecedent basis and “the manner” lacks antecedent basis.
In claim 9, line 4, “the region” lacks antecedent basis.
In claim 10, “the underside” lacks antecedent basis.
In claim 11, lines 2 – 3, “the underside lacks antecedent basis. In line 3, “the copper” lacks antecedent basis. In line 4, “the final” and “the illuminant” lack antecedent basis.
Appropriate correction is required.












Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “receiving means” in claims 1, 3, and 14. In each instance, the language proceeding “receiving means” provides structural limitations directed to coupling parts and the relation of the receiving means and the various coupling parts. These limitations sufficiently recite the “receiving” element and the aforementioned language is thus not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 12 – 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,958,114 (“Park”).
Regarding claim 1, Park discloses a Luminaire connector for a luminaire strip composed of at least two luminaire elements connected in series and arranged on or in a room ceiling, the luminaire connector comprising:
feed contacts (142) for feeding electrical potential (P) from an electrical building supply network into the luminaire strip,
two electrical connection contacts (240) in such a way that a busbar (busbar system including two busbars 130) electrically supplying the luminaire element assigned to it is connected to each connection contact (the busbar system is connected to the two contacts, see Fig. 5), and
at least one receiving means (111) for a mechanical coupling part (150) bearing the luminaire elements against one another (see Fig. 12, two parts 110 may be linearly arranged without a step, see col. 15, lns. 4 – 13).
Regarding claim 2, Park discloses a luminaire connector body (the body of Fig. 7) having said feed contacts (142) oriented vertically upwards (in the perspective of Fig. 8 contacts 142 are vertical) and said connection contacts oriented horizontally at right angles to the feed contacts (in the same perspective of Fig. 8 contacts 240 will extend at right angles horizontally away from 142).
Regarding claim 3, Park discloses a rectangular cross-sectional shape (see Fig. 5) of the luminaire connector body (body portion 110) having two connection contacts opposite each other on the rectangular long sides (bridge contacts 191 fit within housing portions on the long sides of the rectangular body 110, see Fig. 12) and having two further receiving means opposite each other for a coupling part on each of the rectangular short sides (coupling part 190 fits within an upper receiving portion on the upper short side of housing 110, see Fig. 12; a receiving portion on the bottom end of housing 110 receives member 300, see Fig. 5)).
Regarding claim 4, Park discloses wherein said connection contacts (240) which are C-shaped in cross-section (see portion 241) and surround the edges of the busbar in the manner of a mouth (portions 241 partially surrounds exposed interior edges of busbar 130 by entering mouth 122).
Regarding claim 5, Park discloses female contacts or contact pins as connection contacts (240 are contact pins) and by correspondingly complementary designed, plug-in compatible pin contacts or female contacts as mating contacts on the busbar (the portion of the busbar connected to 240 are female contacts because the portions are arranged to accept pins 240 into a female contact space, see Fig. 6).
Regarding claim 6, Park discloses wherein said female contacts as connection contacts and by pin contacts of complementary design and plug-in are compatible with the female contacts as mating contacts on the busbar (the above described contacts and pins mate).
Regarding claim 7, Park discloses a touch protection adaptable at one end of the busbar for its pin contacts in such a way that the pin contacts can still be inserted into the female contacts of a connection contact of an adjacent luminaire connector when the touch protection is adapted (housing 110 provide touch protection to the various terminal structures therein and still allows insertion of pins from 200 even when there is an adjacent luminaire member 110, see Fig. 12).
Regarding claim 12, Park discloses spring-mounted touch contacts (240 are resilient spring contacts).
Regarding claim 13, Park discloses a bracket (see 190 and 191) bridging two adjacent luminaire element housings as a coupling part (see Fig. 12).
Regarding claim 15, Park discloses a respective guide on an inside of the housing side walls of a luminaire element housing, into which, in the case of two luminaire elements fixed next to one another, a respective coupling part bridging the two luminaire elements is inserted (see 190 and 191, each of which are coupling parts bridging adjacent luminaire elements 110, and each respectively fits into an inside of housing side walls of the housing element of 110).
Regarding claim 16, Park discloses a strip (assembly of Fig. 12) composed of a plurality of luminaire elements (110), having at least one luminaire connector according to claim 1 (see Fig. 12).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 8, Park discloses wherein said busbar (130) comprises a plurality of conductors (two bars 130, see Fig. 3) running parallel to one another and separated from one another in each case by separators (portions of body 120 are used to separate the mounting structures of body 120, see Fig. 5 and Fig. 6). Park discloses the claimed invention except for the busbar conductors being copper.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the busbars copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Here, the busbars are disclosed as conductive lengths designed to abut with terminal structures at points along those lengths. Copper is a suitable material for its conductivity and suitability for mating with terminal members.
Regarding claim 9, Park discloses wherein the busbar has a plate-shaped busbar base body (120, which has plate shaped portions, see Fig. 5) with downwardly projecting separators running parallel to one another (see portions C and B) in such a way that two separators arranged next to one another and the region of the busbar base body connecting them at their upper fixed end (portion D) form a U-shaped receiving chamber for a copper conductor in each case (the receiving space for 130 is U shaped at the area where B and C transition into D).

    PNG
    media_image1.png
    563
    546
    media_image1.png
    Greyscale

Marked up version of Fig. 6
Regarding claim 10, Park discloses wherein the copper conductors are adapted to be open and freely accessible on the underside of the busbar (the busbars are open and accessible for connection to a mating terminal on an interior long side of the busbars, the long side may be considered to be an underside of the busbar).
Regarding claim 11, Park discloses a tap or tap block (200) adaptable to the underside of the busbar (see Fig. 7) with touch contacts (240) abutting the conductors (130) in the final assembled state (see Fig. 7) and with further connection contacts to the illuminant (contacts of 230 transmit power to light element 270, col. 10, lns. 24 – 27). Park discloses the claimed invention except for the busbar conductors 130 being copper.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the busbars copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Here, the busbars are disclosed as conductive lengths designed to abut with terminal structures at points along those lengths. Copper is a suitable material for its conductivity and suitability for mating with terminal members.
Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, the prior art does not disclose or suggest the claimed luminaire connector for a luminaire strip composed of at least two luminaire elements connected in series and arranged on or in a room ceiling, the luminaire connector including a receiving means configured as a groove into which a tongue is inserted as a spring to form a tongue-and-groove connection between the receiving means and the coupling part, along with the remaining elements of the claim.
Park does not disclose a tongue and groove connection where the tongue is inserted as a spring, between the receiving means and the coupling part. Pat. 10,323,837 and U.S. Pub. No. 2016/0195250 each disclose luminaire connectors with coupling parts for adjacent luminaire members. Neither discloses the tongue and groove spring connection as required by the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833